Cole, J.
This case rests solely upon the question of fact, whether the plaintiff’s fence is in the center, or on the north line of the regularly surveyed and established highway. The evidence is in direct conflict, and of course either conclusion reached must be in the midst of more or less of doubt. We concur with the judgment of the learned District Court; and ground our concurrence, very considerably, upon the facts that the road was established in 1842, and a fence was then erected upon the precise line of the present one, and so remained for near twenty years, without any question or controversy as to its proper location. At least two of the witnesses who testify in this case were connected with the laying out of the road, and state that, within their personal knowledge, the original fence was placed correctly on the north line of the road, as then surveyed and located. The witnesses on the other side, many of them at least, testify as to the location of the road, from subsequent surveys made from the notes,— courses, distances, etc. of the original survey.
Having this view of the case, we need not discuss the evidence; nor is it necessary to examine the legal questions respecting the statutes of limitation, or the rights acquired by prescription.
Affirmed.